Exhibit 10.10

KRAFT FOODS INC.

2005 PERFORMANCE INCENTIVE PLAN

NON-QUALIFIED US STOCK OPTION AWARD AGREEMENT

KRAFT FOODS INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the Award Statement (the “Optionee” identified in the
“Award Statement”) attached hereto under the Kraft Foods Inc. 2005 Performance
Incentive Plan (the “Plan”) a non-qualified stock option (the “Option”). The
Option entitles the Optionee to exercise up to the aggregate number of shares
set forth in the Award Statement (the “Option Shares”) of the Company’s Common
Stock, at the Grant Price per share set forth in the Award Statement (the “Grant
Price”). Capitalized terms not otherwise defined in this Non-Qualified US Stock
Option Award Agreement (the “Agreement”) shall have the meaning set forth in the
Plan. The Option is subject to the following terms and conditions:

1. Vesting. Prior to the satisfaction of the Vesting Requirements set forth in
the Schedule in the Award Statement (the “Schedule”), the Option Shares may not
be exercised except as provided in paragraph 2 below.

2. Vesting Upon Termination of Employment. In the event of the termination of
the Optionee’s employment with the Kraft Group (as defined below in paragraph
12) prior to satisfaction of the Vesting Requirements other than by reason of
Early Retirement (as defined below in paragraph 12) occurring after December 31
of the same year as the date of grant of the Option, Normal Retirement, death or
Disability (as defined below in paragraph 12), or as otherwise determined by (or
pursuant to authority granted by) the Committee administering the Plan, this
Option shall not be exercisable with respect to any of the Option Shares set
forth in the Award Statement. If death or Disability of the Optionee occurs
prior to satisfaction of the Vesting Requirements, this Option shall become
immediately exercisable for 100% of the Option Shares set forth in the Award
Statement. If the Optionee’s employment with the Kraft Group is terminated by
reason of Normal Retirement, or by Early Retirement occurring after December 31
of the same year as the date of grant of the Option, the Option Shares
shall continue to become exercisable as set forth on the Schedule as if such
Optionee’s employment had not terminated.

3. Exercisability Upon Termination of Employment. During the period commencing
on the first date that the Vesting Requirements are satisfied (or, such earlier
date determined in accordance with Paragraph 2) until and including the
Expiration Date set forth in the Schedule, this Option may be exercised in whole
or in part with respect to such Option Shares, subject to the following
provisions:

(a) In the event that the Optionee’s employment is terminated by reason of Early
Retirement occurring after December 31 of the same year as the date of grant of
the Option, Normal Retirement, death or Disability, such Option Shares may be
exercised on or prior to the Expiration Date;

(b) If employment is terminated by the Optionee (other than by Early Retirement
occurring after December 31 of the same year as the date of grant of the Option,
death, Disability or Normal Retirement), such Option Shares may be exercised for
a period of 30 days from the effective date of termination;

(c) If, other than by death, Disability, Normal Retirement, or Early Retirement
occurring after December 31 of the same year as the date of grant of the Option,
the Optionee’s employment is terminated by the Company, a subsidiary or
affiliate without cause, such Option Shares may be exercised for a period of 12
months following such termination; provided, however, if the Optionee shall die
within such 12-month period, such Option Shares may be exercised for a period of
12 months from the date of death of the Optionee; and

 

1



--------------------------------------------------------------------------------

(d) If the Optionee’s employment is involuntarily suspended or terminated for
cause, no Option Shares may be exercised during the period of suspension, or
following such termination of employment.

No provision of this paragraph 3 shall permit the exercise of any Option Shares
after the Expiration Date. For purposes of this Agreement, the Optionee’s
employment shall be deemed to be terminated (i) when he or she is no longer
actively employed by the Kraft Group, and (ii) when he or she is no longer
actively employed by a corporation, or a parent or subsidiary thereof,
substituting a new option for this Option (or assuming this Option) in
connection with a merger, consolidation, acquisition of property or stock,
separation, split-up, reorganization, liquidation or similar transaction. The
Optionee shall not be considered actively employed during any period for which
he or she is receiving, or is eligible to receive, salary continuation, notice
period payments, or other benefits under the Kraft Foods Inc. Severance Pay
Plan, or any similar plan maintained by the Kraft Group or through other such
arrangements that may be entered into that give rise to separation or notice
pay, except in any case in which the Optionee is eligible for Normal Retirement
or Early Retirement upon the expiration of salary continuation or other
benefits. Leaves of absence shall not constitute a termination of employment for
purposes of this Agreement. Notwithstanding the foregoing provisions and unless
otherwise determined by the Company, this Option may only be exercised on a day
that the New York Stock Exchange (the “Exchange”) is open. Accordingly, if the
Expiration Date is a day the Exchange is closed, the Expiration Date shall be
the immediately preceding day on which the Exchange is open.

4. Exercise of Option and Withholding Taxes. This Option may be exercised only
in accordance with the procedures and limitations, set forth in the Company’s
Equity Award Guide, as amended from time to time (the “Methods of Exercise”).

Regardless of any action the Company or the Optionee’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Optionee hereby acknowledges that the ultimate liability for all Tax-Related
Items legally due by the Optionee is and remains the Optionee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Optionee further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option grant, including the grant, vesting
or exercise of the Option, the subsequent sale of Option Shares acquired
pursuant to such exercise and the receipt of any dividends; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Optionee’s liability for Tax-Related
Items or achieve any particular tax result. If the Optionee becomes subject to
tax in more than one jurisdiction (including jurisdictions outside the United
States) between the date of grant and the date of any relevant taxable event,
the Optionee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for (including
report) Tax-Related Items in more than one jurisdiction.

The Optionee acknowledges and agrees that the Company shall not be required to
deliver the Option Shares being exercised upon any exercise of this Option
unless it has received payment in a form acceptable to the Company for all
applicable Tax-Related Items, as well as amounts due the Company as “theoretical
taxes” pursuant to the then-current international assignment and tax
equalization policies and procedures of the Kraft Group, or arrangements
satisfactory to the Company for the payment thereof have been made.

In this regard, Optionee authorizes the Company and/or the Employer, in their
sole discretion and without any notice or further authorization by the Optionee,
to withhold all applicable Tax-Related Items legally due by the Optionee and any
theoretical taxes from Optionee’s wages or other cash compensation paid by the
Company and/or the Employer or from proceeds of the sale of Option Shares.
Alternatively, or in addition, the Company may instruct the broker whom it has
selected for this purpose (on the Optionee’s behalf and at the Optionee’s
direction pursuant to this authorization) to sell the Option Shares

 

2



--------------------------------------------------------------------------------

that Optionee acquires to meet the Tax-Related Items withholding obligation and
any theoretical taxes. In addition, unless otherwise determined by the
Committee, Tax-Related Items or theoretical taxes may be paid with outstanding
shares of the Company’s Common Stock, such shares to be valued at Fair Market
Value on the exercise date. Finally, the Optionee shall pay to the Company or
the Employer any amount of Tax-Related Items and theoretical taxes that the
Company or the Employer may be required to withhold as a result of the
Optionee’s participation in the Plan or the Optionee’s exercise of Option Shares
that cannot be satisfied by the means previously described.

5. Cash-Out of Option. The Committee may elect to cash out all or a portion of
the Option Shares to be exercised pursuant to any Method of Exercise by paying
the Optionee an amount in cash or Common Stock, or both, equal to the Fair
Market Value of such shares on the exercise date less the purchase price for
such shares.

6. Transfer Restrictions. Unless otherwise required by law, this Option is not
transferable by the Optionee in any manner other than by will or the laws of
descent and distribution and is exercisable during the Optionee’s lifetime only
by the Optionee. The terms of the Plan and this Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.

7. Adjustments. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Agreement, the Board of Directors of the Company or the
Committee may make adjustments to the terms and provisions of this Agreement
(including, without limiting the generality of the foregoing, terms and
provisions relating to the Grant Price and the number and kind of shares subject
to this Option) including, but not limited to, the substitution of equity
interests in other entities involved in such transactions, to provide for cash
payments in lieu of the Option, and to determine whether continued employment
with any entity resulting from such transaction or event will or will not be
treated as a continued employment with the resulting company or the Kraft Group,
in each case, subject to any Board of Director or Committee action specifically
addressing any such adjustments, cash payments or continued employment
treatment.

8. Successors. Whenever the word “Optionee” is used herein under circumstances
such that the provision should logically be construed to apply to the executors,
the administrators, or the person or persons to whom this Option may be
transferred pursuant to this Agreement, it shall be deemed to include such
person or persons. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall acquire any rights hereunder in accordance with this Agreement, the Award
Statement or the Plan.

9. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, U.S.A., without regard to choice of laws principles
thereof.

10. Award Confers No Rights to Continued Employment - Nature of the Grant.
Nothing contained in the Plan or this Agreement shall give any employee the
right to be retained in the employment of any member of the Kraft Group or
affect the right of any such employer to terminate any employee. The adoption
and maintenance of the Plan shall not constitute an inducement to, or condition
of, the employment of any employee. Further, the Optionee acknowledges and
agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

 

3



--------------------------------------------------------------------------------

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Board of Directors of the Company or the Committee;

(d) the Optionee is voluntarily participating in the Plan;

(e) the Option and the shares of Common Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of the Optionee’s employment contract, if any;

(f) the Option is not intended to replace any pension rights or compensation;

(g) the Option and the shares of Common Stock subject to the Option are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;

(h) the Option grant and the Optionee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
with any subsidiary or affiliate of the Company;

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(j) if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

(k) if the Optionee exercises the Option and obtains shares of Common Stock, the
value of those shares of Common Stock acquired upon exercise may increase or
decrease in value, even below the Grant Price;

(l) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
the termination of Optionee’s employment by the Company or the Employer and the
Optionee irrevocably releases the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, the Optionee shall be deemed
irrevocably to have waived the Optionee’s entitlement to pursue such claim;

(m) in the event of termination of the Optionee’s employment, the Optionee’s
right to exercise the Option after termination of employment, if any, will be
measured by the date of termination of the Optionee’s active employment and will
not be extended by any notice period mandated under local law;

(n) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying shares of Common
Stock;

(o) the Optionee is hereby advised to consult with the Optionee’s own personal
tax, legal and financial advisors regarding the Optionee’s participation in the
Plan before taking any action related to the Plan;

(p) The Option is designated as not constituting an Incentive Stock Option. This
Agreement shall be interpreted and treated consistently with such designation;
and

(q) the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

 

4



--------------------------------------------------------------------------------

11. Interpretation. The terms and provisions of the Plan (a copy of which will
be furnished to the Optionee upon written request to the Office of the
Secretary, Kraft Foods Inc., Three Lakes Drive, Northfield, Illinois 60093) are
incorporated herein by reference. To the extent any provision in this Agreement
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. The Committee shall have the right to resolve all questions which
may arise in connection with the Award or this Agreement, including whether an
Optionee is no longer actively employed and any interpretation, determination or
other action made or taken by the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.

12. Miscellaneous Definitions. For the purposes of this Agreement, the term
“Disability” means permanent and total disability as determined under the
procedures established by the Company for purposes of the Plan and the term
“Normal Retirement” means retirement from active employment under a pension plan
of the Kraft Group, or under an employment contract with any member of the Kraft
Group, on or after the date specified as normal retirement age in the pension
plan or employment contract, if any, under which the Optionee is at that time
accruing pension benefits for his or her current service (or, in the absence of
a specified normal retirement age, the age at which pension benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service). For the
purposes of this Agreement, “Early Retirement” means retirement from active
employment other than Normal Retirement, as determined by the Committee, in its
sole discretion. As used herein, “Kraft Group” means Kraft Foods Inc. and each
of its subsidiaries and affiliates. For purposes of this Agreement, (x) a
“subsidiary” includes only any company in which the applicable entity, directly
or indirectly, has a beneficial ownership interest of greater than 50 percent
and (y) an “affiliate” includes only any company that (A) has a beneficial
ownership interest, directly or indirectly, in the applicable entity of greater
than 50 percent or (B) is under common control with the applicable entity
through a parent company that, directly or indirectly, has a beneficial
ownership interest of greater than 50 percent in both the applicable entity and
the affiliate.

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in, the Plan by
electronic means or to request the Optionee’s consent to participate in the Plan
by electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

14. Agreement Severable. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

15. Headings. Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option,
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Non-Qualified Stock Option Award Agreement has been
granted as of [Date], 2009.

 

Kraft Foods Inc. By:  

 

  Carol J. Ward   Vice President and Corporate Secretary

 

6